        Case 3:15-cv-00675-JBA Document 1823 Filed 03/23/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

  UNITED STATES SECURITIES AND EXCHANGE
  COMMISSION,                           Civil No. 3:15cv675 (JBA)
        Plaintiff,
        v.
  IFTIKAR AHMED,                        March 23, 2021
        Defendant, and

  IFTIKAR ALI AHMED SOLE PROP; I-CUBED
  DOMAINS, LLC; SHALINI AHMED; SHALINI AHMED
  2014 GRANTOR RETAINED ANNUNITY TRUST;
  DIYA HOLDINGS LLC; DIYA REAL HOLDINGS, LLC;
  I.I. 1, a minor child, by and through his next friends
  IFTIKAR and SHALINI AHMED, his parents; I.I. 2, a
  minor child, by and through his next friends
  IFTIKAR and SHALINI AHMED, his parents; and I.I.
  3, a minor child, by and through his next friends
  IFTIKAR and SHALINI AHMED, his parents,

         Relief Defendants.


 RULING DENYING DEFENDANT’S MOTION TO RECONSIDER THE ORDER GRANTING
            PARTIAL PAYMENT OF FEES TO HARRIS ST. LAURENT

       Defendant moves the Court to reconsider its partial granting of payment to Harris

St. Laurent (HSL) [Doc. # 1424] for substantially the same reasons he opposed HSL’s

original motion seeking a release of fees. (Def.’s Mot. for Reconsideration of Ruling Granting

Partial Payment of Fees to HSL [Doc. 1443]; see also Def.’s Response to HSL & Chaudhry’s

Mot. to Withdraw, for Payment of Atty’s Fees, and, in the Alt., for Relief from the Stay of Lit.

[Doc. # 1174].) The only additional ground he raises in support of his motion for

reconsideration is that, because HSL has retained possession of Ms. Ahmed’s Harry

Winston earrings, the payment released to HSL is excessive. However, the earrings at issue

have since been transferred to the possession of the Receiver and therefore HSL’s retention

of the earrings no longer constitutes grounds for reconsideration. (See Receiver’s Mot. to

Withdraw Mot. for Entry of an Order Compelling Transfer of Physical Possession of Certain
        Case 3:15-cv-00675-JBA Document 1823 Filed 03/23/21 Page 2 of 2




Earrings [Doc. # 1671] at 2 (noting that HSL surrendered the earrings to the Receiver’s

counsel on October 27, 2020).) Accordingly, Defendant’s motion [Doc. # 1443] is DENIED

as moot.



                                          IT IS SO ORDERED.

                                          ____________________/s/_______________________________

                                          Janet Bond Arterton, U.S.D.J.

                            Dated at New Haven, Connecticut this 23rd day of March 2021.




                                             2
